Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guardianelli (US 20180105036 A1).
Regarding claim 1, Guardianelli teaches a lid opening and closing device for a vehicle, comprising a rod (2) that can move forward and backward in a first axial direction (direction Y) along an axis thereof between a pushed-in position, in response to an openable and closable lid (105) being pushed in, and a protruding position when the lid (105) is in an open state, the rod operable to attain a lid closed position at which the rod (2) returns from the pushed- in position toward the protruding position side only by a predetermined amount of movement when the lid (105) is in a closed state, a restriction member (6) that is capable of reciprocally moving in a direction orthogonal (para. 0080, direction X) to the first direction between a restriction position, at which movement of the rod at the lid closed position is restricted, and a restriction release position at which the restriction is released (para. 0080), an electric motor (50) that drives the restriction member (6) between the restriction position and the restriction release position (para. 0082) in response to a door switching between a locked state and an unlocked state, a case (10, 11) that houses the restriction member (6) and the electric motor (50), and an emergency operation member (9) that can move the restriction member (6) to the restriction release position when the electric motor (50) malfunctions (para. 0096-0097), wherein an operating force-acting direction conversion mechanism (7, 8) is provided between the emergency operation member (9) and the restriction member (6), the operating force-acting direction conversion mechanism (7, 8) operable to convert an operating force from the emergency operation member (9) moving in a direction parallel to the first axial direction into a force that causes movement of the restriction member (para. 0097) from the restriction position toward the restriction release position (para. 0097), and wherein a guide projecting part (11) having a guide hole (circular hole in 11) therein is formed integrally on an outer surface of the case, the emergency operation member (9) being movably fitted into the guide hole (fitted through 8) and guided the movement thereof guided by the guide hole.
Regarding claim 2, Guardianelli teaches the lid opening and closing device for vehicle according to Claim 1, wherein the operating force-acting direction conversion mechanism (7, 8) is formed from a projection (63) that is integrally and projectingly provided on the restriction member (6), and a cam part (7) that is formed on the emergency operation member (9) in an inclined manner so as to obliquely intersect a direction of operation of the restriction member (6) and that abuts against the projection (8).
Regarding claim 4, Guardianelli teaches the lid opening and closing device for a vehicle according to Claim 1, wherein the operating force-acting direction conversion mechanism (7, 8) is formed from a pressure receiving projection (63) that is integrally and projectingly provided on the restriction member (6), a first link member (8) that pivots in response to operation of the emergency operation member (9), and a second link member (7) that has an extremity part thereof (74) abutting against the pressure-receiving projection (63) from the restriction position side and pivots so as to press the restriction member (6) toward the restriction release position in response to pivoting of the first link member (8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guardianelli (US 20180105036 A1).
Regarding claim 3, Guardianelli teaches the lid opening and closing device for a vehicle according to Claim 1, however does not explicitly teach wherein a guide slot is provided in the emergency operation member so as to extend lengthwise in a direction of movement thereof, and a guide projection is projectingly provided on the case, the guide projection guiding slidable movement of the emergency operation member and projecting into the guide slot so as to restrict an end of movement of the emergency operation member.
However, Guardianelli teaches wherein a guide slot (81) is provided on the projection which attaches to the case, and a guide projection (90) is projectingly provided on the emergency actuation member (9), the guide projection (90) guiding slidable movement of the emergency operation member (9) and projecting into the guide slot (81) so as to restrict an end of movement of the emergency operation member (9). (Note that the slidable movement the examiner is referencing is during assembly, when 90 is slidably inserted into slot 81).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Guardianelli to include a guide hole on the case and a guide projection on the emergency actuation member.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Regarding claim 5, Guardianelli teaches the lid opening and closing device for a vehicle according to Claim 2, however does not explicitly teach wherein a guide slot is provided in the emergency operation member so as to extend lengthwise in a direction of movement thereof, and a guide projection is projectingly provided on the case, the guide projection guiding slidable movement of the emergency operation member and projecting into the guide slot so as to restrict an end of movement of the emergency operation member.
However, Guardianelli teaches wherein a guide slot (81) is provided on the projection which attaches to the case, and a guide projection (90) is projectingly provided on the emergency actuation member (9), the guide projection (90) guiding slidable movement of the emergency operation member (9) and projecting into the guide slot (81) so as to restrict an end of movement of the emergency operation member (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Guardianelli to include a guide hole on the case and a guide projection on the emergency actuation member.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
The applicant argues that Guardianelli does not disclose a lid opening closing device for a vehicle, in which a guide projecting part having a guide hole therein is formed integrally on an outer surface of the case, the emergency operation member being movably fitted into the guide hole, and the movement thereof guided by the guide hole.  The examiner disagrees, and points to the rejection to amended claim 1 above.  It is unclear which part the applicant feels that Guardianelli does not teach, but the examiner is interpreting 10 and 11 as the case, and the circular hole in case 11 is integrally formed in the case.  
In response to the applicant’s arguments that Guardianelli does not teach a guide slot and a guide projection guiding slidable movement, the examiner points to the updated rejection to claim 3.  Slidable movement must occur during the assembly of Guardianelli’s invention and therefore the guide projection does guide slidable movement of the emergency operation member.  

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12, 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 7 contain allowable subject matter for disclosing that the rod is operable to rotate about its axis by 90 degrees when the rod is moved between the pushed in position and the protruding position.  This limitation is not taught by Guardianelli, and while it is known in the art to have a rod that rotates axially 90 degrees as taught in US 10683685 B2, it would be improper hindsight to modify the invention of Guardianelli to include this function.  
Claim 13 contains allowable subject matter for disclosing that the outer portion of the rod is formed as a T-shape.  The rod of Guardianelli is rounded to receive the engagement portion of the door, and changing to a T-shape would not allow the invention to function.  
Claims 8-12 and 14 are allowable for depending upon an allowable base claim.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675